United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Federal Way, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-513
Issued: June 10, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 5, 2015 appellant filed a timely appeal from a November 21, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established entitlement for wage-loss compensation
for the period October 1 through 3, 2014 due to her accepted occupational disease injury.
FACTUAL HISTORY
This case was previously before the Board. By decision dated May 12, 2014, the Board
remanded a July 3, 2013 OWCP merit decision which denied appellant’s claim for

1

5 U.S.C. § 8101 et seq.

reimbursement of travel expenses for medical treatment during the dates of July 8 to 9, 2013.2
OWCP had utilized an outdated travel regulation and the case was therefore remanded for
consideration under the new regulation. The Board further set aside the October 13, 2013
nonmerit decision denying appellant’s request for reconsideration as moot. The findings of fact
and conclusions of law from the prior decision are hereby incorporated by reference.
On July 11, 2011 appellant, then a 51-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that she developed bilateral carpal tunnel syndrome (CTS) and
osteoarthritis in the wrist and fingers as a result of her federal employment duties. OWCP
accepted the claim for bilateral hand osteoarthritis and bilateral trigger finger. Appellant sought
treatment with Dr. Kurt Anderson, a Board-certified hand and orthopedic surgeon. She received
wage-loss compensation for intermittent periods of disability beginning May 30, 2012.
On October 3, 2014 appellant filed a claim for compensation (Form CA-7) covering 80
hours of leave without pay used during the period September 20 to October 3, 2014. A time
analysis form was included to itemize her claim for compensation.
On September 24, 2014 Dr. Anderson performed revision of trigger finger, left hand
index finger. OWCP authorized the surgery.
In a September 24, 2014 Olympia Orthopedics Surgery Center Postoperative Instructions
report, appellant was advised that her next appointment with Dr. Anderson was scheduled for
October 7, 2014 at 9:15 a.m.
In a September 29, 2014 Form CA-17, Dr. Anderson restricted appellant from work due
to trigger finger. The date of examination was identified as September 24, 2014 and the date of
next appointment was noted as October 7, 2014.
In an October 9, 2014 narrative statement, appellant reported that she was off work
beginning September 23 to travel to Olympia, Washington for trigger finger release surgery on
September 24, 2014. She recuperated from her surgery at her home in Walla Walla, Washington
and then returned to Olympia on October 6, 2014 for an October 7, 2014 appointment to have
her stitches removed, resuming work on October 9, 2014.
In a Form CA-17 clearly dated October 7, 2014, Dr. Anderson released appellant to full
duty due to resolved trigger finger following his examination which has previously been noted to
have occurred on October 7, 2014.3

2

Docket No. 14-150 (issued May 12, 2014). On remand, by decision dated August 14, 2014, OWCP approved
reimbursement of travel expenses for medical treatment during the dates of July 8 to 9, 2013.
3

The record contains a Form CA-17 which appears to be dated October 1, 2014. However, upon inspection by
the Board, this particular copy of the Form CA-17 was distorted and blurred in the bronzing process (scanning into
digital format) so that the date could be read as October 1, 2014. The Board finds however that this Form CA-17 is
actually dated October 7, 2014. The Board’s finding is based on another copy of the same document in the record
which clearly is dated October 7, 2014, and is consistent with the other evidence of record including Dr. Anderson’s
release of appellant to full duty due to resolved trigger finger upon his examination dated October 7, 2014.

2

By letter dated October 17, 2014, OWCP approved disability compensation for the period
September 20 through 30, 2014 due to time off work for trigger finger release surgery. It relied
upon the CA-17 which it read as being dated October 1, 2014 to find that Dr. Anderson had
released appellant to full duty that date and therefore requested additional information with
regard to her claim for compensation for the remaining period subsequent to October 1, 2014.
OWCP provided her 30 days to submit the requested documentation.
On October 17, 2014 appellant filed a Form CA-7 claim for compensation for leave
without pay (LWOP) used during the period October 4 through 8, 2014. Her Time Analysis
Form (CA-7a) requested eight hours to cover LWOP used on October 4 due to “recuperation
from surgery,” eight hours for a doctor’s appointment in Olympia, Washington on October 7,
and eight hours for a doctor’s appointment in Walla Walla, Washington on October 8, 2014. On
October 21, 2014 OWCP approved the 24 hours of disability compensation for the period
October 4 through 8, 2014.
In an October 21, 2014 narrative statement, appellant stated that she was not released to
work until October 7, 2014, the date of her scheduled follow-up appointment with Dr. Anderson
to have her stitches removed.
In support of her claim, appellant resubmitted Dr. Anderson’s Form CA-17 and the
September 24, 2014 Olympia Orthopedics Surgery Center Postoperative Instructions report
which noted her next scheduled follow-up appointment as October 7, 2014. She also submitted
an appointment reminder note from Dr. Anderson’s office informing her of the October 7, 2014
appointment.
By decision dated November 21, 2014, OWCP denied appellant’s claim for wage-loss
compensation for the period October 1 through 3, 2014 finding that the medical evidence failed
to establish that she was disabled for the specific period claimed because she was released by
Dr. Anderson to full-duty work on October 1, 2014.4
LEGAL PRECEDENT
Under FECA,5 the term disability is defined as incapacity, because of employment injury,
to earn the wages that the employee was receiving at the time of injury.6 Disability is not
synonymous with a physical impairment which may or may not result in an incapacity to earn the
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nonetheless has the capacity to earn wages he or she was receiving at the time of
injury has no disability as that term is used in FECA.7
4

OWCP informed appellant that her claim for compensation for the period September 20 through October 3,
2014 totaled 80 hours. It approved 56 hours of disability compensation for the period September 20
through 30, 2014. The remaining 24 hours for the period October 1 through 3, 2014 were denied.
5

5 U.S.C. §§ 8101-8193.

6

See Prince E. Wallace, 52 ECAB 357 (2001).

7

Cheryl L. Decavitch, 50 ECAB 397 (1999); Maxine J. Sanders, 46 ECAB 835 (1995).

3

Whether a particular injury causes an employee to be disabled and the duration of that
disability are medical issues which must be proved by a preponderance of the reliable, probative,
and substantial medical evidence.8 Findings on examination are generally needed to support a
physician’s opinion that an employee is disabled for work. The Board will not require OWCP to
pay compensation for disability without any medical evidence directly addressing the specific
dates of disability for which compensation is claimed. To do so would essentially allow
employees to self-certify their disability and entitlement to compensation.9
ANALYSIS
OWCP accepted that appellant developed bilateral hand osteoarthritis and bilateral trigger
finger as a result of her federal employment duties. It approved surgery for left trigger finger
release which occurred on September 24, 2014. Appellant claimed 80 hours of LWOP for the
period September 20 through October 3, 2014. OWCP approved 56 hours of disability
compensation for the period September 20 through 30, 2014. By decision dated November 21,
2014, it denied disability compensation for the remaining 24 hours consisting of leave from
October 1 through 3, 2014.
OWCP found that appellant was medically cleared to return to duty by Dr. Anderson on
October 1 or 7, 2014. Dr. Anderson’s September 29, 2014 Form CA-17 restricted appellant from
her work duties, noting the date of examination as September 24, 2014 and the date of next
appointment as October 7, 2014. The record also contains a September 24, 2014 Olympia
Orthopedics Surgery Center Postoperative Instructions report noting appellant’s next
appointment was scheduled for October 7, 2014, as well as an appointment reminder note for the
October 7, 2014 follow-up appointment with Dr. Anderson. There is no evidence of
Dr. Anderson examining appellant on October 1, 2014 or having been asked to opine as to her
work status on that date. Rather, the record establishes that appellant was not released to work
until after her scheduled postoperative appointment on October 7, 2014. The Board finds that
the Form CA-17 which OWCP read as being dated October 1, 2014, was in fact dated correctly
as October 7, 2014 and was merely illegible on the one copy due to the bronzing process.
The Board also notes that, while OWCP denied wage-loss compensation for October 1
through 3, 2014, it approved eight hours of wage-loss compensation for October 4, 2014, which
was noted on appellant’s Form CA-7a to be for “recuperation from surgery.”
Given the above evidence, the Board finds that Dr. Anderson did not release appellant to
full duty until her postoperative examination on October 7, 2014. As such, appellant has
established entitlement to disability compensation for the period October 1 to 3, 2014 as a result
of her accepted occupational disease injury.10

8

See Fereidoon Kharabi, 52 ECAB 291, 293 (2001); Edward H. Horton, 41 ECAB 301, 303 (1989).

9

Id.

10

F.J., Docket No. 10-1303 (issued April 22, 2011).

4

CONCLUSION
The Board finds that appellant is entitled to wage-loss compensation for the period
October 1 through 3, 2014 as a result of her accepted occupational disease injury.
ORDER
IT IS HEREBY ORDERED THAT the November 21, 2014 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: June 10, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

